April 4, 1963

Hon. Doug Crouch                Opinion No. C-51
District Attorney
Tarrant County                  Re:   Whether, under the provisions
Fort Worth, Texas                     of Article 5547-14, Vernon's
                                      Civil Statutes, the Sheriff
                                      of Tarrant County may be com-
                                      pensated on a mileage basis:
                                      for transporting mental
                                      patients to mental institu-
Dear Mr. Crouch:                      tions and related questions.
          This office has received your request for an opinion
in which you ask the following questions:
          "Pursuant to the provisions of Article
     5547-14, VACS, Paragraph (b) may the County
     Sheriff of Tarrant County, Texas, be compen-
     sated on a mileage basis for transporting
     mental patients to the appropriate mental
     institutions. If the Sheriff may be so com-
     pensated on a per mile basis, then how much
     may be assigned to the patient or his estate
     per mile for such transportation?
          "If the Sheriff may be allowed actual
     expenses assessed as costs, then does this
     mean the amounts actually paid out for fuel
     for the vehicle and any necessary meals and
     the necessities incidental'to the journey or
     may it include the salaries of the deputies
     assigned to such transportation, together with
     approximated per mileage depreciation on the
     vehicle used."
          The following statutes are pertinent to the questions
propounded to this office:
          "Art. 6877-l.  Transportation of sheriffs
     and deputies; allowance for expenses

                              -233-
Hon. Doug Crouch, page 2 (C-51    )


         "The County Commissioners Courts of this
    State are directed to supply and pay for trans-
    portation of sheriffs of their respective counties
    and their deputies to and from oints within this
    State, under one of the four (4P following Sec-
    tions:
         "(a) Such sheriffs and their deputies
    shall be furnished adequate motor transportation
    including all expense incidental to the upkeep
    and operation of such motor vehicles.
        ' (b) Motor vehicles shall be furnished to
    such sheriffs and their deputies who may furnish
    gas and oil, wash and grease, incidental to the
    operation of such vehicles; for which gas and
    oil, wash and grease, such sheriffs and deputies
    shall be compensated at a rate not to exceed six
    cents (64) per mile for each mile such vehicle
    is,operated in the performance of the duties of
    his office.
          'l(c) Alternatively such County Commissioners
     Courts may allow sheriffs and their deputies in
     their,respective counties to use and operate cars
     on official business which cars are personally
     owned by them for which such officers shall be paid
     not less than eight cents (8g!) per mile nor more
     than fifteen cents (15#) per-mile for each mile
     traveled in the performance of official duties of
     their office.
          "(d) All compensation paid under the provi-
     sions of this Act shall be upon a sworn statement
     of such sheriff."
     "Art. 5547-14.   Costs

          "(a) The county of legal residence of the
     patient shall pay the costs of Temporary Hospi-
     talization, Indefinite Commitment and Re-examina-
     tion and Hearing proceedings, including attorneys'
     fees and physicians' examination fees, and ex-
      enses of transportation to a State mental hospi-
      al or to an agency.of the United States.




                              -234-
Hon. Doug Crouch, page 3 (C- ~51 )


         "(b) For the amounts of thesescosts actu-
    mti;;;         c,o;F ier;~;i;l$~st~ ~imb$r~rn~;t
     Y     P            YP
    his support in a State hospital." (Emphasis added).
          Article 5547-14 (a), Vernon's Civil Statutes,
authorizes the county to pay.costs of transportation of a
patient to a State mental hospital. Article 5547-14 (b) en-
titles the county to reimbursement of the transportation costs
actually paid by the county from the patient, or the person
or estate liable for his support in a State hospital.
          A Sheriff or his deputy, while acting in his official
capacity, is furnished transportation or isreimbursed traveling
expenses by the Commissioners Court in one of the three methods
enumerated under Article 6877-1, Vernon.'sCivil Statutes.
           To determine the costs actually paid we must look to
the method of providing transportation which the Commissioners
Court has elected to use under Article 6877-l of Vernon's Civil
Statutes. This office is advised that the Commissioners Court
furnishes county.vehicles for the Sheriff and his deputies in
certain instances and, in other cases, the deputy Sheriffs use
their own personal vehicles and are reimbursed by the county
pursuant to the app-opriate provision in Article 6877-l of Ver-
non’s Civil Statutes.' However, in the instant case, Honorable
Lon Evans, Sheriff of Tarrant County, has advised us that the
mental patients are alw.aystransported to mental institutions
in county vehicles, and that the Commissioners Court reimburses
the Sheriff and his deputies pursuant to the provisions of Ar-
ticle 6877-l(a)  for their actual expenses in transporting these
patients to mental institutions.
          Since Tarrant County pays "all necessary and reasonable
expenses" incident to the transportation of patients to mental
hospitals, these expenses should be charged to the patient or
person or estate liable for his support, and they would include.
depreciation of automobiles, gas and oil, salary of any attendant
or matron other than the Sheriff and his deputies, which are
necessary to the transportation of the patie.ntto the hospital,
and any other necessary and reasonable expense attributable to
the trip.
                     SUMMARY
          When a Sheriff or his deputy transports a mental
     patient to a State hospital the county is entitled to
     reimbursement for costs actually paid by the county


                           -235-
Hon. Doug Crouch, page 4 (C- 51   )


    from the patient, or any person or estate liable
    for his support in a State hospital under Article
    554744(a)(b), Vernon's Civil Statutes.
           The Sheriff of Tarrant County and his deputies
    use county vehicles for the transportation of men-
    tal patients to mental institutions, and since the
    county reimburses them pursuant to the provisions of
    Article 6877-1(a) of Vernon's Civil Statutes, the
    county   may charge this expense to the patient or per-
    son or estate liable for his support. These costs
    would include such expense as depreciation of auto-
    mobiles, gas and oil, salary of any attendant or
    matron other than the Sheriff or his deputies which
    are necessary to the transportation of the patient
    to the hospital, and any other necessary and reason-
    able expenses attributable to the trip.
                                      Yours very truly,
                                      WAGGONER CARR
                                      Attorney General


                                      Bill Morse, Jr.
                                      Assistant
BM:wb:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Scott Garrison
Howard Mays
zua;OE; FOR THE ATTORNEY GENERAL
BY: Stanton Stone,




                            -236-